    Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 1 of 17 PageID #:38315




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    OCEAN TOMO, LLC,

                Plaintiff,                        No. 12 C 8450

                       v.                         Judge Thomas M. Durkin

    PATENTRATINGS, LLC; JONATHAN
    BARNEY,

                Defendants.


                             MEMORANDUM OPINION AND ORDER

        After a bench trial, Defendants Jonathan Barney and PatentRatings, LLC filed

a motion to amend the Court’s judgment and findings of fact and conclusions of law

pursuant to Federal Rule of Civil Procedure 59. R. 460. 1 Defendants also seek costs

contending they are prevailing parties, R. 463, and Defendant Barney separately

seeks fees and costs pursuant to an agreement with Plaintiff Ocean Tomo, R. 510. For

the following reasons, Defendants’ motion to amend is denied in part and granted in

part; the Court denies costs to Defendants because they are not prevailing parties;

and the Court awards fees, costs, and interest to Barney in the amount of

$1,035,485.04.




1 Defendants’ motion to amend also cites Federal Rules 52 and 60. See R. 461. But
because Defendants timely seek amendment of the Court’s judgment, Rule 59
controls the motion to amend.
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 2 of 17 PageID #:38316




                                     Analysis

      This is a multi-faceted dispute arising out of a partnership to monetize a

database of information about patents and a computer program that used the

information in the database to rate the patents’ potential value. In short, Barney

created the database and program through his company PatentRatings; he licensed

the database and program to Ocean Tomo; Ocean Tomo became a part-owner of

PatentRatings; and Barney became a part-owner of Ocean Tomo.

      After conducting 21 trial days spread over ten months; reviewing 380 pages of

post-trial briefing; and considering hundreds of pages of exhibits, the Court issued

findings of fact and conclusions of law on April 12, 2019. See R. 440 (Ocean Tomo,

LLC v. PatentRatings, LLC, 375 F. Supp. 3d 915 (N.D. Ill. 2019)). This opinion

assumes familiarity with those findings and discusses them only to the extent they

are relevant to the motions currently before the Court.

      The Court’s findings addressed eight claims by Ocean Tomo: (1) breach of

fiduciary duty (with respect to both (i) the information on Barney’s laptop computer

and (ii) the NTT deal); (2) violation of the Illinois Trade Secrets Act (laptop); (3)

breach of Barney’s employment agreement (laptop and NTT deal); (4) conversion

(laptop); (5) violation of the Computer Fraud and Abuse Act (laptop); (6) breach of

Ocean Tomo’s Computer Asset Policy Agreement (laptop); (7) tortious interference

(NTT deal); and (8) the patents at issue are invalid, as an affirmative defense to

Defendants’ claim for breach of the License Agreement. See R. 440 at 11.




                                         2
     Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 3 of 17 PageID #:38317




         The findings also addressed nine claims by Defendants: (1) fraudulent

inducement (with respect to the 2007 Amendment and Note); (2) breach of the License

Agreement (for non-payment of royalties, along with various other allegations); (3)

tortious interference (with the NTT deal); (4) breach of the operating agreement (with

respect to allocation of the ICAP deal profits); (5) violation of the Computer Fraud

and Abuse Act (with respect to the PatentRatings servers); (6) breach of the

Supplemental License Agreement; (7) declaratory judgments that the License

Agreement and the Supplemental License Agreement are terminated; and (8)

Barney’s demand that Ocean Tomo repurchase his Ocean Tomo shares pursuant to

805 ILCS 180/35-1(a)(5). See R. 440 at 11.

         The Court noted that these were “the claims for which the parties specifically

[sought] relief in their post-trial briefs,” and found that “[a]ny other claims [were]

waived.” Id. The only claims on which the Court found for the complaining party were

Defendants’ related claims for a declaratory judgment that the License Agreement

and the Supplemental License Agreement were terminated. The only relief the Court

awarded was (1) the $35,366 Defendants spent to audit Ocean Tomo’s royalty

payments, and (2) an order that Ocean Tomo deliver to Defendants the computer

servers containing the PatentRatings software.

I.       Motion to Amend

         Defendants’ motion to amend makes three primary arguments: (1) the Court

cited the wrong section of the License Agreement in its findings of fact and

conclusions of law; (2) Defendants are owed royalties even though the Court denied



                                            3
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 4 of 17 PageID #:38318




their claim for breach of the License Agreement; and (3) the Court wrongly concluded

that Ocean Tomo had authority to move the PatentRatings servers from California to

Chicago.

      A.     Section 10.3 of the License Agreement

      Defendants first ask the Court to amend its findings to cite Section 10.3(a) of

the 2005 Amendment rather than Section 10.3(b) of the original License Agreement.

See R. 461 at 3 (referring to R. 440 at 77). The relevant portions of these provisions

are identical, and Defendants do not explain why such an amendment is necessary or

important. But Ocean Tomo does not object to Defendants’ request, see R. 476 at 3, so

the Court’s findings are amended accordingly.

      B.     Royalties

      At trial, Defendants claimed, based on their interpretation of the License

Agreement, that Ocean Tomo owed them unpaid royalties. See R. 440 at 20. The Court

rejected Defendants’ interpretation of the License Agreement and, accordingly, found

that Ocean Tomo did not owe any royalties. Defendants now argue the Court should

amend its judgment because they are owed certain royalties, even according to the

Court’s interpretation of the License Agreement. See R. 461 at 4-9.

      The problem with Defendants’ arguments is that they did not make them in

their post-trial briefs, and only now raise them in this motion to amend. Defendants

never argued in their post-trial briefs that they would be owed royalties even if the

Court did not find that Ocean Tomo breached the License Agreement.




                                          4
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 5 of 17 PageID #:38319




      Perhaps the evidence at trial was sufficient for the Court to make the findings

Defendants seek on this motion. But Defendants did not ask the Court to make those

findings in their trial briefs. The Court noted the absence of any such claims in

issuing its findings. See R. 440 at 31 (“[T]he Court understands that Defendants do

not seek any unpaid royalties that are not within the scope of the Court’s rejection of

Defendants’ interpretations of the royalty provisions in the license agreement.”).

Defendants do not now contend that they made these arguments in their trial briefs

and that the Court overlooked them.

      Defendants also contend that the Court incorrectly found that Ocean Tomo had

overpaid royalties based on a misunderstanding of a trial exhibit summarizing an

opinion of Defendants’ expert. See R. 461 at 3-4 (citing R. 440 at 31). It appears that

the Court may have misunderstood the exhibit. However, it is unnecessary to

determine whether the Court was actually mistaken, because the Court’s reference

to that exhibit in its decision was part of an alternative and secondary finding that

was unnecessary to the Court’s conclusion that Ocean Tomo did not breach the

License Agreement. See R. 440 at 31 (the finding with which Defendants take issue

begins with the word “additionally” after the Court had already determined that no

royalties were owed). Defendants’ argument on this motion to amend does not address

or undermine the Court’s primary findings and conclusions that Ocean Tomo does

not owe royalties because it did not breach the License Agreement as amended.

      At bottom, a motion to amend under Rule 59 “does not provide a vehicle for a

party to undo its own procedural failures, and it certainly does not allow a party to .



                                          5
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 6 of 17 PageID #:38320




. . advance arguments that could and should have been presented to the district court

prior to the judgment.” Bordelon v. Chi. Sch. Reform Bd. of Trustees, 233 F.3d 524,

529 (7th Cir. 2000). Defendants do not argue, as Rule 59 requires, that the Court

“committed a manifest error of law or fact,” or “that newly discovered evidence

precluded entry of judgment.” Barrington Music Prod., Inc. v. Music & Arts Ctr., 924

F.3d 966, 968 (7th Cir. 2019). Rather, Defendants ask the Court to make findings

beyond those sought in their post-trial briefs. Rule 59 does not permit such

amendments, so the Court denies Defendants’ motion regarding royalties.

      C.     The Servers

      The Court found for Ocean Tomo on Defendants’ claim that Ocean Tomo

violated the Computer Fraud and Abuse Act (“CFAA”) by moving the servers

containing the PatentRatings database from California to Chicago and disconnecting

them. A person violates the CFAA in relevant part if he “intentionally accesses a

computer without authorization or exceeds authorized access, and thereby obtains

information from any protected computer.” 18 U.S.C. § 1030(a)(2)(C). The statutory

phrase “‘exceeds authorized access’ means to access a computer with authorization and

to use such access to obtain or alter information in the computer that the accessor is not

entitled to obtain or alter.” 18 U.S.C. § 1030(e)(6). The Court found that Ocean Tomo’s

actions did not violate the CFAA because the License Agreement permitted the

servers to be moved to Chicago, and that disconnecting the servers did not “alter” the

information they contained. See R. 440 at 65-66.

      Defendants argue that the Court’s decision was wrong because the License

Agreement only provides that the “PatentRatings Tools,” i.e., the “intangible”
                                            6
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 7 of 17 PageID #:38321




software and intellectual property, may be located in Chicago, and says nothing about

the “physical” servers themselves. See R. 461 at 9. It is true that the relevant

provision of the License Agreement does not expressly mention the servers. But the

Court interpreted the provision to mean that the servers could be located in Chicago

because they are the physical containers for the PatentRatings Tools. In other words,

the servers and the PatentRatings Tools travel together.

      Furthermore, aside from whether the License Agreement affirmatively

authorized Ocean Tomo to move the servers to Chicago, such authorization was

implied by the fact that Ocean Tomo possessed the servers and had authority to use

them. Although Defendants argue that Ocean Tomo acted “without authorization,”

see R. 461 at 10, they fail to point to any agreement that prevented Ocean Tomo from

taking these actions. Without some limitation on Ocean Tomo’s rights with respect to

the servers, Ocean Tomo’s undisputed possession and use of them was not improper.

For the same reasons, Defendants’ argument that they “revoked” any authorization

that Ocean Tomo may have had regarding the servers (see id.) does not hold water.

      Defendants had the burden to prove their claim for violation of the CFAA by a

preponderance of the evidence. As discussed, the claim was not supported by the

relevant contracts. And at trial, there was testimony on both sides of the question of

Ocean Tomo’s authority with respect to the servers. The totality of that testimony

amounted to a “he said, he said” situation. That testimony was at best “fifty-fifty,”

and Defendants needed the evidence to be more than 50% in their favor to meet their




                                          7
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 8 of 17 PageID #:38322




preponderance burden. The Court found that the evidence did not rise to this level,

so this part of Defendants’ motion to amend is also denied.

II.   Fees and Costs Under the Operating Agreement

      In its findings of fact and conclusions of law, the Court ordered supplemental

briefing on whether the Operating Agreement required Ocean Tomo to pay the

attorney’s fees and costs Barney incurred defending the claims Ocean Tomo brought

against him (as opposed to fees incurred to defend PatentRatings or to prosecute

claims Defendants brought against Ocean Tomo, which are not compensable under

the Operating Agreement). See R. 440 at 81. After supplemental briefing, the Court

issued an opinion finding that the Operating Agreement provides for such fees and

costs and permitting Barney to seek them. See R. 458 (Ocean Tomo, LLC v.

PatentRatings, LLC, 2019 WL 5101607, at *1 (N.D. Ill. Oct. 11, 2019)). Barney filed

a motion for fees and costs, see R. 510, which Ocean Tomo largely opposes.

      A.     Standard

      Due to its “superior understanding of the litigation,” the Court has

considerable “discretion in determining the amount of a fee award.” Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983). The Court must “‘provide a reasonably specific

explanation for all aspects of a fee determination,’” but its explanation “need not be

lengthy.” Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 651 (7th Cir. 2011)

(quoting Perdue v. Kenny A., 559 U.S. 542, 558 (2010)). “The party seeking an award

of fees” has the burden to “submit evidence supporting the hours worked and rates




                                          8
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 9 of 17 PageID #:38323




claimed.” Hensley, 461 U.S. at 433. The Court may reduce the hours calculation

“[w]here the documentation of hours is inadequate.” Id.

      B.     Analysis

      Ocean Tomo does not challenge the rates charged by Barney’s counsel. See R.

525 at 6-7. Nor does Ocean Tomo dispute that Barney paid $1,693,258 in fees. Ocean

Tomo’s primary argument is that Barney has shown that only $69,865.00 of the fees

can be attributed to the claims Ocean Tomo brought against him. Specifically, Ocean

Tomo argues that the billing records of Barney’s counsel do not provide adequate

information to identify which charges are for Barney’s defense of Ocean Tomo’s

claims, as opposed to fees for work on behalf of PatentRatings or fees for prosecuting

Barney’s counterclaims.

      But as Barney points out, such detailed billing records are not necessary for

the Court to properly apportion fees to Barney’s defense. As the Supreme Court has

held, district courts may engage in “rough justice” in apportioning fees. See Fox v.

Vice, 563 U.S. 826, 838 (2011). Certainly, Barney is required to produce billing records

to justify his fee request. See Fidelity and Deposit Co. v. Krebs Engineers, 859 F.2d

501, 508 (7th Cir. 1988). But he is not required to produce billing records that would

enable the Court to apportion fees based on a line-by-line analysis. Courts “may take

into account their overall sense of a suit, and may use estimates in calculating and

allocating an attorney’s time.” Fox, 563 U.S. at 838; see also Rexam Bev. Can Co. v.

Bolger, 620 F.3d 718, 737, 739 (7th Cir. 2009) (affirming district court’s application

of “practical solutions” to apportioning fees); Isovolta Inc. v. ProTrans Int’l, Inc., 2011



                                            9
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 10 of 17 PageID #:38324




WL 4102580, at *677 (S.D. Ind. Sept. 14, 2011) (apportioning fees among defendants

“[b]ased on [the court’s] overall sense of the suit”).

       Furthermore, a line-by-line analysis is impractical in this case because it is

almost ten years in the making and involves nearly 20 different claims. See Nichols

v. Longo & Assocs., Ltd., 2021 WL 2815878, at *5 (7th Cir. July 7, 2021) (“district

courts need not undertake a line-by-line inquiry when the voluminous nature of a

petition makes doing so impractical”). It is not surprising that Barney’s counsel found

it nearly impossible to determine on a minute-by-minute basis what work was

dedicated to Barney’s defense and what work was dedicated to the rest of the case.

This would be true even in real time, let alone years after the fact. Indeed, as the

Court noted in its findings of fact and conclusions of law, “[s]ome of the parties’ claims

overlap factually, and some of the claims also serve as defenses.” R. 440 at 12. Any

apportionment of fees among claims and defenses so closely related necessarily has

at least an element of artificiality to it. See Fox, 563 U.S. at 838 (trial courts are not

required “to achieve auditing perfection”).

       Since a line-by-line analysis of the relevant billing records is neither required

nor possible, the only option is an imperfect apportionment of fees according to the

Court’s sense of the weight of Ocean Tomo’s claims against Barney relative to the

other claims in the case. The Court begins by simply counting the claims and noting

when they became a part of the case. In the initial pleadings in 2012, Ocean Tomo

brought one claim against Defendants together and four claims against Barney alone,

while Defendants brought four counterclaims against Ocean Tomo. In an amended



                                            10
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 11 of 17 PageID #:38325




pleading on January 13, 2015, Defendants added a fifth counterclaim. And on May 1,

2017, Ocean Tomo served Defendants with an expert report stating the Barney could

be liable for $100 million in damages. See R. 382-1. The parties took discovery on this

additional potential liability and presented evidence at trial about it. Later in the

middle of the ten-month period during which the trial occurred, Ocean Tomo filed a

motion to amend the pleadings to add three claims seeking the $100 million in

damages. The Court denied that motion on June 5, 2018, after the trial ended. See R.

395.

       Not all the claims in this case are created equal. Ocean Tomo initially brought

four claims against Barney. But they were not so much different claims as they were

different legal theories all seeking relief for Barney’s alleged misuse of the laptop

Ocean Tomo issued to him. By contrast, Defendants brought five claims, each

addressing a different aspect of the parties’ relationship: fraudulent inducement,

royalties, the ICAP deal, the NTT deal, rights to the servers. Defendants’ claims were

more complicated and carried greater potential liability than Ocean Tomo’s initial

claims.

       The landscape of the case changed around May 1, 2017 when Ocean Tomo

began pursuing three additional claims with potential liability of $100 million. With

the tally now at four claims against Barney, one claim against PatentRatings, and

five claims against Ocean Tomo, these additional claims largely balanced the weight

of claims on each side through the end of the trial and the Court’s denial of Ocean

Tomo’s motion to amend its complaint.



                                          11
    Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 12 of 17 PageID #:38326




         With the claims weighted in this way, the Court finds the following. First,

Barney is entitled to one-seventh of the total fees Defendants’ incurred before May 1,

2017, when Ocean Tomo’s claims against Barney were only one of the seventh claims

at issue in the case ($1,116,585.00 divided by 7 = $159,512.14). See R. 519-3. He is

then entitled to four-tenths of the fees incurred between May 1, 2017 and June 8,

2018, when Ocean Tomo added significant claims to the case ($1,559,996.25

multiplied by 0.40 = $623,998.50). See id. And he is again entitled to one-seventh of

the total fees incurred starting on June 8, 2018, after the Court dismissed those

claims from the case ($396,522.50 divided by 7 = $56,646.07). See id. This results in

a total of $840,156.71 in fees that Barney may recover.

         This amount is a little more than 27% of the total $3,073,103.75 in defense

fees. Thus, the Court awards 27% of the total $139,920.26 in defense costs, or

$37,778.47. The Court also awards 27% of the $583,518 in prejudgment interest

Defendants seek, or $157,549.86. 2

         This award is less than the $1,346,995 Barney seeks of the $1,693,258 fees he

paid. But the only basis for this request is his counsel’s analysis of the bills Barney

paid. This analysis was done with reference to the line-item descriptions, but without

explanation as to why certain line-items referred to Barney’s counterclaims and other



2The Seventh Circuit has held that courts may calculate prejudgment interest by
applying the relevant interest rate at the time the fees were charged, or by applying
each attorney’s current hourly rate retroactively to the number of hours charged. See
Mathur v. Bd. of Trustees of S. Ill. Univ., 317 F.3d 738, 744-45 (7th Cir. 2003). The
Court finds the use of historic rates to be more accurate and hence fairer. The Court
uses the interest calculated by Defendants and provided to the Court by email to all
parties on July 2, 2021.
                                           12
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 13 of 17 PageID #:38327




did not. As Ocean Tomo correctly argues, this amounts to a “take my word for it”

argument the Court must reject.

      Furthermore, Barney’s request to recover 79.5% of the fees he paid, and 43.8%

of the total defense fees, is facially implausible. As discussed, Ocean Tomo’s claims

against Barney were a fraction of the claims at issue for much of the case. Ocean

Tomo substantially increased the stakes immediately before and through trial. But

even then, Ocean Tomo’s claims were never more than 50% of the case. Thus, the

Court has apportioned a little less than half the Defendants’ fees from that period to

Barney’s defense of Ocean Tomo’s claims. In the Court’s view, a total fee award just

south of 30% of what Defendants spent on the entire case, and a little less than half

of what Barney spent himself, accurately depicts the weight of Ocean Tomo’s claims

against Barney in this case. Barney’s claim for 79.5% of what he paid, and 43.8% of

the total, is untethered from the facts.

      But so is Ocean Tomo’s argument that Barney is entitled to only $67,068 or at

most $251,270.99. The argument for $67,068 (or about 2% of the fees Defendants paid

in total) must be rejected out of hand. Although Ocean Tomo’s claims were a small

part of the case for the first few years, assigning them a weight of 2% makes it difficult

to believe that Ocean Tomo would bring the case in the first place. It is simply not

plausible that Ocean Tomo would file and vigorously prosecute at great expense a

federal lawsuit over a dispute in which it only held a 2% stake.

      Ocean Tomo also argues that $251,270.99 must be the cap on Barney’s fees

because that is the amount Defendants’ counsel billed to Barney directly, with the



                                           13
    Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 14 of 17 PageID #:38328




remainder billed to PatentRatings. But Ocean Tomo does not dispute that Barney

actually paid $1,693,258 in fees, regardless of which defendant received the initial

bill. Furthermore, Ocean Tomo also does not materially dispute that the reason

Barney paid fees that were billed to PatentRatings was because Ocean Tomo

demanded that he do so. As a part owner of PatentRatings, Ocean Tomo did not want

to be financing Barney’s defense of Ocean Tomo’s claims. During the course of the

case, Ocean Tomo demanded that PatentRatings pay only for its defense and

counterclaims and not for Barney’s defense and counterclaims. Ocean Tomo now

insinuates that Barney “ran the meter” and paid those fees with the expectation of

recouping them once the case was over. But the Court’s decision is based on weighing

the claims, not the amount Barney—perhaps unilaterally—decided to pay. This

ensures that Barney will not recover an undue portion of the fees. 3

III.     Prevailing Party Costs

         Under Federal Rule of Civil Procedure 54(d)(1), costs “should be allowed to the

prevailing party.” In cases where a party prevails on some claims but not others, costs



3 Ocean Tomo contends that PatentRatings will ultimately reimburse Barney for any
fees he paid that the Court does not order Ocean Tomo to pay, whether through an
indemnification agreement or repayment of loans. See R. 525 at 22; R. 530 at 4. Ocean
Tomo highlights this possibility primarily to undermine Barney’s argument that the
fees he actually paid are evidence of the fees he should be awarded. As discussed, the
Court’s analysis here does not rely on that evidence or argument. And to the extent
Ocean Tomo means to insinuate that there is a risk of double collection, Ocean Tomo
could argue that it is not required to pay those fees because any indemnity by
PatentRatings would mean that Barney did not “actually incur” those fees, as the
relevant provision in the Operating Agreement requires. In any event, Ocean Tomo
only alleges that this could happen in the future, so the Court cannot address it now.
To the extent such a dispute arises in the future, it will be the subject matter of a
separate lawsuit before a different court.
                                           14
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 15 of 17 PageID #:38329




are appropriate for a party “who prevails as to the substantial part of the litigation.”

Testa v. Village of Mundelein, 89 F.3d 443, 447 (7th Cir. 1996); First Commodity

Traders, Inc. v. Heinold Commodities, Inc., 766 F.2d 1007, 1015 (7th Cir. 1985); The

Medicines Co. v. Mylan Inc., 2017 WL 4882379, at *3 (N.D. Ill. Oct. 30, 2017). A

district court enjoys “wide discretion in determining and awarding reasonable costs.”

Testa, 89 F.3d at 447.

      Whether a party prevailed as to a “substantial part” of the case is necessarily

relative to the case as a whole. The absolute or relative amount of monetary relief

awarded—i.e., relative to the amount of damages originally sought—is one indication

of whether a party prevailed as to a substantial part of the case, but it is not the only

factor. The number of claims prevailed upon, and their significance to the case, are

also relevant to this analysis. See Cont’l Vineyard LLC v. Dzierzawski, 2020 WL

7227285, at *1 (N.D. Ill. Dec. 8, 2020).

      In this case, the Court awarded some monetary and injunctive relief to

Defendants and none to Ocean Tomo. Defendants cite cases in which courts found a

“substantial” victory based on judgments of smaller absolute and relative values

compared to the relief awarded to Defendants in this case. See R. 481 at 4. But while

these cases establish that the Court is within its discretion to find that Defendants

won a substantial part of this case, they do not demonstrate why the Court should

make that finding. In other words, Defendants do not make a persuasive argument

as to why the relief they received is indicative of a substantial victory in the context

of this case. Such analysis is particularly necessary here because Defendants won



                                           15
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 16 of 17 PageID #:38330




what amounts to only one claim when they asserted eight or nine claims total. See

Springer v. Ethicon, Inc., 2018 WL 1453553, at *12 (N.D. Ill. Mar. 23, 2018) (citing

cases denying costs when the plaintiff won only some claims against some

defendants).

       Defendants’ primary claims were for: unpaid royalties; tortious interference

with the NTT deal; breach of the operating agreement with respect to allocation of

the ICAP deal profits; violation of the Computer Fraud and Abuse Act with respect

to the PatentRatings servers; and Barney’s demand that Ocean Tomo repurchase his

Ocean Tomo shares. Defendants did not win any of these claims. The Court awarded

relief to Defendants because Ocean Tomo violated the audit provisions of the License

Agreement, and because Ocean Tomo began pursuing a competing patent ratings

program such that the License Agreement was effectively terminated. This is less a

victory for Defendants, and more a finding that the parties’ business relationship has

ended. In any event, it is not a “substantial” part of the claims Defendants brought

in this case.

       To the extent Defendants argue that the attorney’s fees awarded constituted

part of the “relief” relevant to determining whether they are prevailing parties, the

Court disagrees. The fees awarded pursuant to the Operating Agreement are akin to

statutory fee shifting. As the Court explained in its order finding that Barney had a

contractual right to fees and costs in this case, fees awarded “for work done during

the case” do not need to be pled and are not part of the damages for Defendants’

claims. See R. 458 (Ocean Tomo, LLC v. PatentRatings, LLC, 2019 WL 5101607, at



                                         16
 Case: 1:12-cv-08450 Document #: 539 Filed: 07/27/21 Page 17 of 17 PageID #:38331




*1 (N.D. Ill. Oct. 11, 2019) (quoting Rissman v. Rissman, 229 F.3d 586, 588 (7th Cir.

2000))). Of course, such fees are normally awarded to the “prevailing party.” See

Rissman, 229 F.3d at 588. But the fees are not taken into account in determining

whether a party prevailed. Barney may have prevailed on Ocean Tomo’s claims

against him. But he and PatentRatings also lost almost all the claims they brought

against Ocean Tomo. Thus, for the reasons discussed, Defendants are not prevailing

parties and the Court will not award costs under Rule 54.

                                     Conclusion

      Therefore: Defendants’ motion to amend [460] is denied in part and granted in

part in accordance with this order; Defendants’ motion for costs [463] is denied; and

Barney’s motion for fees and costs pursuant to the Operating Agreement [510] is

granted to the extent that the Court awards Barney $840,156.71 in fees, $37,778.47

in costs, and $157,549.86 in interest, for a total of $1,035,485.04.

                                                      ENTERED:


                                                      ______________________________
                                                      Honorable Thomas M. Durkin
                                                      United States District Judge
Dated: July 27, 2021




                                           17
